Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 1, 2017

                                    No. 04-16-00758-CV

                        Jerome DRAGON, Jr. and Patricia G. Dragon,
                                     Appellant

                                              v.

                        Joseph Russell TRIAL and Michael Leo Trial,
                                         Appellee

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 14-07-00169-CVK
                        Honorable Donna S. Rayes, Judge Presiding


                                       ORDER
       Appellees’ motion for extension of time to file their brief is GRANTED. Time is
extended to May 12, 2017.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court